Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to claim set of 1/7/2022

Claims pending	1-7,9-116 
Claims withdrawn	15-80,83-116 
Claims currently under consideration	1-7.9-14,81,82 


Priority
This application has a filing date of 03/12/2020 and has PRO 62/933,319 filed 11/08/2019 and PRO 62/817,020 filed 03/12/2019.

Withdrawn Objection(s) and/or Rejection(s)
The following rejection(s) are hereby withdrawn in view of applicant's amendments to the claims:
claims 1,2,7-10,81,82 under 35 U.S.C. 102(a)(2) as being anticipated by Boyd et al (US PG-Pub 20200407712); and 
claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al (1997 Nature 387:630-4); and 
claims 12-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

	Maintained Claim Rejection(s) - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,7,9,10,81,82 and 11,13,14 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al (US PG-Pub 20200407712; of record) in view of Heath et al (US PG-Pub 20140302998 – IDS entry 16AUG2020; of record).
As in claim 1 (in part) and 2, Boyd et al teach, throughout the document and especially the title, paragraphs 0114,0392 and figure 4, peptide arrays comprising an epitope, wherein the peptides are cross-linked, such that the epitope corresponds to an epitope of a target protein, the peptide does not include the entire target and such cross-link is a disulfide that naturally occurs in the target or between added or substitute cysteines. In paragraphs 0427, 0327 and the document claims,  Boyd suggests artificial amino acids bearing azides and propargylglycine bearing an alkyne as well as biotin or Cy5 reporters like claims 7,9,10,81 and 82.
Boyd does not explicitly teach a phosphopeptide epitope bearing: an alkyne or azide for reacting with a biotin reporter; plus an organometallic center that selectively binds a phosphate group on a phosphorylated residue such as recited in claims 1 lines 4 to 6, 11,13 and 14.
Heath et al teaches throughout the document and especially paragraph 0187+ and figures 32-35B, a peptide including an alkyne or azide that reacts with a biotin reporter bearing an organometallic center that selectively binds a phosphate group of Akt phosphoserine-474, reading on claim 1 lines 4 to 6, 11, 13 and 14 as well as further reading on claims 10 and 81.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have screened for peptides which bind phosphorylated Akt per Heath et al in an array format such as suggested by Boyd et al.
One of ordinary skill in the art would have been motivated to have screened for peptides which bind phosphorylated Akt per Heath et al in an array format such as suggested by Boyd et al because hyperactivation of Akt has been implicated in many cancers and  as noted by Heath et al in paragraphs 0004,0008 and 0013 inhibitors thereof represent attractive drug candidates.
Accordingly, the above cited prior art suggests or motivates the practice of presently claimed subject matter and as such supports a reasonable expectation of success concerning the limitations thereof.
Alternatively, as interpreted in MPEP 2141 section III (C) the Supreme Court held under KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1396  (2007) the use of a known technique (cyclization per Boyd) to improve similar products (peptide ligands per Heath) in the same way is obvious, vis-à-vis US PG-Pub 20150078999 (IDS entry 16AUG2020) concerning precisely thus from the same research group.
***
Please note that the above rejection has been updated from the original version to more clearly address Applicants’ newly amended and/or added claims and/or arguments.
Response to Arguments
The remarks accompanying the present response argue not all elements are taught.
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
More particularly, the first and second paragraph at p 26 of the current remarks assert neither Boyd et al nor Heath et al do not teach a peptide with a disulfide crosslink as well as an alkyne or azide group.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, a peptide with a disulfide is taught by Boyd et al (among a multitude of other possible references) and such a peptide further having alkyne or azide functional group is suggested by Heath et al.

New Claim Rejection(s)  – 35 USC § 103
Claims 1,2,7,9,10,81,82 and 11,13,14 and 3-6,12 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US PG-Pub 20200407712; of record) in view of Heath et al (US PG-Pub 20140302998 – IDS entry 16AUG2020; of record) further in view of Gao et al (1997 Nature 387:630-4; of record).
Boyd et al in view of Heath et al is relied upon as above
Boyd et al in view of Heath et al do not teach do not teach a peptide comprising residues 21-35 of CD8 with a disulfide between Cys-22 and Cys-33 such as recited in claims 3,4,5,6 and 12.
As in claims 3,4,6,12, Gao et al disclose throughout the document and especially the first paragraph of the text a peptide comprising CD8 residues 21-35 and in the right column of p 631 Gao et al suggests a disulfide between Cys-22 and Cys-33 per claim 5.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have tested CD8 sequences such as disclosed in Gao in an array format (e.g. for phosphorylation) such as suggested by Boyd in view of Heath et al.
One of ordinary skill in the art would have been motivated to have tested CD8 sequences such as disclosed in Gao in an array format (e.g. for phosphorylation) such as suggested by Boyd in view of Heath et al in the interest of developing stable reproducible capture agents for CD8 bioassays, as in needed in the art, another benefit noted by Gao et al in paragraph 0004
Accordingly, the above cited prior art suggests or motivates the practice of presently claimed subject matter and therefore supports a reasonable expectation of success concerning the limitations thereof.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639
27 APR 2022